DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Priority
Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/861,114 filed 13 June 2019.

Response to Amendment
The drawing objections have been obviated in view of Applicant’s amendments filed 26 September 2022.
The specification objections have been obviated in view of Applicant’s amendments filed 26 September 2022.
The claim objections have been obviated in view of Applicant’s amendments filed 26 September 2022.
The rejections of claims 1-9 and 15 under 35 U.S.C. 112(a) have been obviated in view of Applicant’s amendments filed 26 September 2022 and have been withdrawn.
The rejections of claims 9 and 11 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 26 September 2022 and have been withdrawn. The rejection of claim 18 under 35 U.S.C. 112(b) has not been obviated. See below.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“continuous loop” of claim 9
“continuous loop frame” of claim 12
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, “exterior surfaces of a uniform polyhedral solid” and “a uniform polyhedral solid” lack proper antecedent basis in the specification.
In claim 9, “a continuous loop” lacks proper antecedent basis in the specification.
In claim 12, “outer surfaces of a uniform polyhedral solid” and “a uniform polyhedral solid” lack proper antecedent basis in the specification.
In claim 13, “a continuous loop frame” lacks proper antecedent basis in the specification.
In claim 15, “the frame is formed such that it does not have a plane of symmetry” lacks proper antecedent basis in the specification.

Claim Objections
Claims 1, 6, 11, 14, and 19 are objected to because of the following informalities:
Claim 1, line 8, “the particular panel” should read --the particular one of the plurality of panels--
Claim 1, line 9, “one of plurality of panels” should read --one of the plurality of panels--
Claim 6, line 2, “an outer proximity of the at least two panels” should read --an outer proximity of each of the at least two panels--
Claim 6, line 3, “all sides except for at least one side of the at least two panels” should read --all sides of each of the at least two panels except for at least one side of each of the at least two panels--
Claim 11, line 1, “each of the two” should read --each of the at least two--
Claim 14, line 2, “each of the two polygon shaped panel” should read --each of the at least two polygon shaped panels--
Claim 19, line 2, “panels” should read --panel--
Claim 19, line 4, “shape of of” should read --shape of--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a plurality of panels supported by the frame so as to give the playground structure an overall shape and appearance that is at least substantially consistent with the exterior surfaces of a uniform polyhedral solid” in lines 3-6. The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how the playground structure has an “overall shape and appearance that is at least substantially consistent with the exterior surfaces” of a uniform polyhedral solid. See also 35 U.S.C. 112(b) rejections below.
Claim 12 recites the limitation “wherein the playground structure has an overall shape that is at least substantially consistent with the outer surfaces of a uniform polyhedral solid” in lines 2-4. The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how the playground structure “has an overall shape that is at least substantially consistent with the outer surfaces” of a uniform polyhedral solid. See also 35 U.S.C. 112(b) rejections below.
Claim 15 recites the limitation “wherein the frame is formed such that it does not have a plane of symmetry.” The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how the frame “does not have a plane of symmetry.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to give the playground structure an overall shape and appearance that is at least substantially consistent with the exterior surfaces of a uniform polyhedral solid” in lines 3-6. The term “at least substantially” in claim 1 is a relative term which renders the claim indefinite. The term “at least substantially consistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “an overall shape and appearance that is at least substantially consistent with the exterior surfaces of a uniform polyhedral solid” is rendered indefinite by use of the term “at least substantially.” Further, the limitation is generally unclear as to how the panels give the playground structure a shape that is substantially consistent with the exterior surfaces of the polyhedral solid. Polyhedral solids have polygonal exterior surfaces. It is unclear whether the playground structure is configured to be in the shape of the polyhedral solid or the polygonal exterior surfaces.
Claim 1 recites the limitation “the exterior surfaces of a uniform polyhedral solid” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “wherein the playground structure has an overall shape that is at least substantially consistent with the outer surfaces of a uniform polyhedral solid” in lines 2-4. The term “at least substantially” in claim 12 is a relative term which renders the claim indefinite. The term “at least substantially consistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “an overall that is at least substantially consistent with the outer surfaces of a uniform polyhedral solid” is rendered indefinite by use of the term “at least substantially.” Further, the limitation is generally unclear as to how the panels give the playground structure a shape that is substantially consistent with the outer surfaces of the polyhedral solid. Polyhedral solids have polygonal outer surfaces. It is unclear whether the playground structure is configured to be in the shape of the polyhedral solid or the polygonal surfaces.
	Claim 12 recites the limitation “the outer surfaces of a uniform polyhedral solid” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “an at least substantially polygon shaped panel” in line 3. The term “at least substantially” in claim 16 is a relative term which renders the claim indefinite. The term “at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “an at least substantially polygon shaped panel” is rendered indefinite by use of the term “at least substantially.”
Claim 16 recites the limitation “its sides” in line 6. It is unclear what this limitation is referring to. It is unclear if the sides are of the elongated cylindrical frame, the polygon shaped panel, or another structure.
The term “at least substantially” in claim 18 is a relative term which renders the claim indefinite. The term “at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “an at least substantially consistent diameter” is rendered indefinite by use of the term “at least substantially.”
Claim 19 recites the limitation “a plurality of at least substantially polygon shaped panels” in lines 2-3. The term “at least substantially” in claim 16 is a relative term which renders the claim indefinite. The term “at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “a plurality of at least substantially polygon shaped panels” is rendered indefinite by use of the term “at least substantially.”
Claim 19 recites the limitation “the elongated cylindrical from as as to give the playground structure an overall shape” in lines 3-4. It is unclear what is intended by this limitation. For purposes of examination, the limitation will be interpreted to be “the elongated cylindrical frame so as to give the playground structure an overall shape.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterthwaite (US 4,603,853).
Regarding claim 1, Satterthwaite teaches a playground structure (abstract: “A system of interconnectable modular frame components for … playground climbing equipment”) comprising:
a frame (polyhedral module 40);
a plurality of panels (panels 80) supported by the frame so as to give the playground structure an overall shape and appearance that is at least substantially consistent with the exterior surfaces of a uniform polyhedral solid (Fig. 4. Col. 5, lines 6-11: “At random or periodic places in the structure, panels 80 may be used to close the opening of any triangle.” Figs. 1 and 4 shows the panel 80 and frame 40 having an overall shape substantially consistent with exterior surfaces of a polyhedral solid.); and
wherein a particular one of the plurality of panels is coupled to the frame such that an outer proximity of the particular panel is adjacent to a portion of the frame on all sides of the particular one of plurality of panels except for at least one side of the particular one of the plurality of panels (Annotated Fig. 4 below indicates sides that are not adjacent to the frame.).

    PNG
    media_image1.png
    461
    567
    media_image1.png
    Greyscale


	Regarding claim 2, Satterthwaite teaches the playground structure of claim 1, wherein the frame is tubular (Fig. 4. Col. 3, lines 23-25: “The simplest components are tubes.”).

	Regarding claim 3, Satterthwaite teaches the playground structure of claim 1, wherein the frame includes multiple pieces joined together into a continuous loop (Fig. 2).

	Regarding claim 4, Satterthwaite teaches the playground structure of claim 1 wherein the uniform polyhedral solid is a truncated octahedron (An exterior surface of a truncated octahedron is a hexagon. Fig. 4 shows the panel on a side of the frame that is substantially consistent with a hexagon.).

	Regarding claim 5, Satterthwaite teaches the playground structure of claim 4 wherein the uniform polyhedral solid is an Archimedean polyhedron (Figs. 1, 4 show the frame being a truncated tetrahedron.).

	Regarding claim 6, Satterthwaite teaches the playground structure of claim 1, wherein at least two of the plurality of panels are supported by the frame such that an outer proximity of the at least two panels is adjacent to a portion of the frame on all sides except for at least one side of the at least two panels (See annotated Fig. 4 above with regards to claim 1. Col. 5, lines 6-11: the frame can have a plurality of panels.).
	
Regarding claim 7, Satterthwaite teaches the playground structure of claim 1, wherein the frame is comprised of a plurality of individual curved and straight sections (Fig. 2 shows the frame made of curved and straight sections.).
	
Regarding claim 8, Satterthwaite teaches the playground structure of claim 7, wherein each curved section in the plurality of curved sections is an elbow piece (Fig. 2 shows each curved section creating an “elbow” between two straight sections.).

	Regarding claim 9, Satterthwaite teaches the playground structure of claim 1, wherein the frame includes multiple individual curved and straight pieces joined together into a continuous loop (Figs. 1, 2 show the curved and straight pieces forming a continuous loop.).

	Regarding claim 10, Satterthwaite teaches a playground structure (abstract: “A system of interconnectable modular frame components for … playground climbing equipment”) comprising:
a frame (polyhedral module 40); and
at least two polygon shaped panels (panels 80) attached to and supported by the frame such that each of the two polygon shaped panels is adjacent to the frame on at least one but not all of their sides (Fig. 4. Col. 5, lines 6-11: “At random or periodic places in the structure, panels 80 may be used to close the opening of any triangle.” Annotated Fig. 4 below shows sides that are adjacent to the frame.).

    PNG
    media_image2.png
    461
    567
    media_image2.png
    Greyscale


	Regarding claim 12, Satterthwaite teaches the playground structure of claim 10, wherein the playground structure has an overall shape that is at least substantially consistent with the outer surfaces of a uniform polyhedral solid (Figs. 1 and 4 shows the panel 80 and frame 40 having an overall shape substantially consistent with outer surfaces of a polyhedral solid.).

	Regarding claim 13, Satterthwaite teaches the playground structure of claim 10, wherein the frame is a continuous loop frame (Figs. 1, 2 show the continuous loop frame.).

	Regarding claim 14, Satterthwaite teaches the playground structure of claim 10, wherein the frame is attached to each of the two polygon shaped panel[s] (panel 80) (Fig. 4. Col. 5, lines 6-11: the frame can have multiple polygon shaped panels 80.).

	Regarding claim 15, Satterthwaite teaches the playground structure of claim 14, wherein the frame is formed such that it does not have a plane of symmetry (Fig. 1 shows the frame not having a plane of symmetry in as much as Applicant has shown and discussed not having a plane of symmetry.).

Claims 10-11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregor (DE 102019116001).
Regarding claim 10, Gregor teaches a playground structure comprising:
a frame (frame sections 2, 11, 12); and
at least two polygon shaped panels (wall element 31) attached to and supported by the frame such that each of the two polygon shaped panels is adjacent to the frame on at least one but not all of their sides (Fig. 2 shows one side of each wall element not bordered by a frame section.).

    PNG
    media_image3.png
    453
    414
    media_image3.png
    Greyscale


	Regarding claim 11, Gregor teaches the playground structure of claim 10, wherein each of the two polygon shaped panels (wall elements 31) is adjacent to the frame on all of its sides except for one of its sides (Fig. 2 shows one side of each wall element not bordered by a frame.).
	
Regarding claim 16, Gregor teaches a playground structure, comprising:
an elongated cylindrical frame (frame sections 2, 11, 12);
an at least substantially polygon shaped panel (wall element 31) attached to the elongated cylindrical frame (Fig. 2);
wherein the elongated cylindrical frame borders the substantially polygon shaped panel on all but one of its sides (Fig. 2 shows one side of each wall element not bordered by a frame section.).

	Regarding claim 18, Gregor teaches the playground structure of claim 16, wherein the elongated cylindrical frame has an at least substantially consistent diameter (Fig. 2).

	Regarding claim 19, Gregor teaches the playground structure of claim 16, wherein the at least substantially polygon shaped panels is one of a plurality of at least substantially polygon shaped panels that are attached to the elongated cylindrical [frame so as] to give the playground structure an overall shape of at least half of a polyhedron (Fig. 2 shows a plurality of wall elements 31. Hinge joints 21 allow the angle between the wall elements 31 and frame element 33 to be smaller such that the overall shape would be at least half of a polyhedron.).

	Regarding claim 20, Gregor teaches the playground structure of claim 16. wherein the elongated cylindrical frame is configured to support enough panels to create at least half of an Archimedean polyhedron (Fig. 2: the frame sections 2, 11, 12 are capable of being configured to support more wall elements 31 to create at least half of an Archimedean polyhedron).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 2020/0384303, hereinafter Jones).
Regarding claim 16, Jones teaches a playground structure (Fig. 1), comprising:
an elongated cylindrical frame (support structure 110, support structure 700) (Figs. 1, 7);
an at least substantially polygon shaped panel (support belt 780) attached to the elongated cylindrical frame (Fig. 7);
wherein the elongated cylindrical frame borders the substantially polygon shaped panel on all but one of its sides (Fig. 7 shows panel 780 bordered by the frame on all but the inner side of the panel.).

	Regarding claim 17, Jones teaches the playground structure of claim 16, further comprising a tunnel (bridge 114) having an opening proximate to the elongated cylindrical frame (Fig. 1. Support structure 700 shown in Fig. 7 is an example of the support structure 110 shown in Fig. 1.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./            Examiner, Art Unit 3784              

/Joshua Lee/            Primary Examiner, Art Unit 3784